Citation Nr: 0932885	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for keloid scars 
of the left arm, assigned a noncompensable rating prior to 
April 28, 2008, and a 10 percent rating effective that date.

3.  Entitlement to an increased rating for patellofemoral 
syndrome of the left knee, currently assigned a 10 percent 
evaluation.

4.  Entitlement to an increased rating for patellofemoral 
syndrome of the right knee, currently assigned a 10 percent 
evaluation.

5.  Entitlement to an increased (compensable) evaluation for 
residuals of a stress fracture of the left foot.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to June 
1991, and from November 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 2002 (which denied increased ratings for 
patellofemoral syndrome of both knees and keloids of the left 
arm) and May 2004 (which denied service connection for 
hearing loss and a compensable rating for a stress fracture 
of the left foot).  In April 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The appeal was remanded in September 2007.  
During the course of appellate development, in a June 2008 
rating decision, service connection for a throat disability 
was granted, which constitutes a complete grant of the 
benefit sought as to that issue, and, thus, it is not longer 
on appeal.

The June 2008 rating decision also granted a 10 percent 
rating for keloid scars of the left arm, effective April 28, 
2008.  The two-tiered rating remains on appeal, as a grant of 
less than the maximum available rating does not terminate the 
appeal, unless the veteran expressly states he is satisfied 
with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

As noted in the prior remand, but reiterated here because the 
appeal was remanded to the Appeals Management Center (AMC), 
rather than the RO, at her hearing, the veteran raised issues 
of entitlement to a compensable rating for an eye disability 
(conjunctivitis) and service connection for a generalized 
skin disability, separate from the keloids.  However, later 
that month, in an April 2007 rating decision, the RO granted 
a 10 percent rating for conjunctivitis; therefore, that issue 
is considered resolved unless the veteran timely appeals the 
issue.  A claim for service connection for a skin condition 
was denied in a September 2005 rating decision, and the 
veteran did not appeal that decision within one year of the 
September 2005 notification to her of the denial; 
accordingly, that decision is final.  38 U.S.C.A. § 7104.  
The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a skin 
disability, denied by the RO in an unappealed rating decision 
of September 2005, is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has normal 
hearing in both ears.

2.  Throughout the appeal period, keloid scars of the left 
upper arm have been manifested by two lesions, with one 
measuring 1.5 inches by 1 inch, and the other 2 inches by 0.5 
inch, adherent to the underlying tissue, and painful.  

3.  Throughout the appeal period, patellofemoral syndrome of 
the left knee has been manifested by slightly limited motion 
and pain, without other objective findings; recently, slight 
spurring has been shown on X-ray.  

4.  Throughout the appeal period, patellofemoral syndrome of 
the left knee has been manifested by slightly limited motion 
and pain, without other objective findings.  

5.  Throughout the appeal period, left foot stress fracture 
residuals have been asymptomatic.  

6.  The schedular criteria are adequate.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Throughout the appeal period, under both the new and old 
criteria, the criteria for a 10 percent rating for keloid 
scars of the left arm have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7,  4.118, Diagnostic 
Code 7804 (2002 & 2008).  

3.  Throughout the appeal period, the criteria for an 
evaluation in excess of 10 percent for patellofemoral 
syndrome of the left knee have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 
(2008).  

4.  Throughout the appeal period, the criteria for an 
evaluation in excess of 10 percent for patellofemoral 
syndrome of the right knee have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 
(2008).  

5.  The criteria for a compensable rating for residuals of a 
stress fracture of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.40, 4.45, 4.59, 4.71a, Code 5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in September 2007, the RO 
notified the Veteran of the information necessary to 
substantiate the claims on appeal, and of her and VA's 
respective obligations for obtaining specified different 
types of evidence.  With respect to the service connection 
claim, she was told that the evidence must show a 
relationship between her current disabilities and an injury, 
disease or event in military service.  She was advised of 
various types of lay, medical, and employment evidence that 
could substantiate her service connection claim.  This letter 
also provided information regarding ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased compensation claim, the Veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case, in the September 2007 letter, the Veteran was 
informed that in order for an increased rating, evidence must 
show the condition had become worse.  She was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  The notice also 
provided examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., treatment records, Social Security 
Administration (SSA) determinations, statements from 
employers, or statements discussing her disability symptoms 
from people who had witnessed how they affected her.  
Specific rating criteria were not included, but had 
previously been provided in the August 2003 and December 2004 
statements of the case.  The notice also provided with 
information regarding ratings and effective dates.  See 
Dingess, supra.  

Although VCAA-compliant notice was not sent until after the 
initial adjudication of the claims, the notice was followed 
by readjudication of the claims and the issuance of a 
supplemental statement of the case in June.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

As to the duty to assist, the Veteran's VA and service 
treatment records have been obtained.  The Veteran has not 
identified or authorized the release of any other medical 
records.  VA examinations were obtained concerning the 
service connection issue in March 2008.  VA examinations 
addressing the increased rating issues were obtained in 
August 2002, April 2004, and April 2008.  The March and April 
2008 examinations were based upon consideration of the 
Veteran's prior medical history, including medical records 
and earlier examinations and also describe the disabilities 
in sufficient detail for the Board to make an informed 
decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Veteran testified at a Board hearing before the 
undersigned in April 2007.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including sensorineural hearing 
loss, if the disability was manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  To establish service connection, a 
Veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 
Mar. 5, 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

The veteran contends that since her discharge from active 
duty, she has noticed difficulty hearing, such as when 
teaching in front of a classroom.  She contends that she had 
noise exposure during service, and that she has noticed a 
decline in her ability to hear since then.

On a VA examination in March 2008, audiometric examination 
disclosed pure tone air conduction thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
10
10
10
5
10

Speech recognition was 100 percent in each ear.  The 
diagnosis was hearing acuity within normal limits across all 
frequencies bilaterally.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

While she can report on a subjective decline in hearing, the 
Veteran is not competent to state that she has a hearing loss 
disability meeting the regulatory criteria, as such requires 
specific audiometric testing.  The Board finds the Veteran's 
statements to be credible, but they are outweighed by the 
medical evidence which shows her hearing to be entirely 
normal.  Moreover, there is no medical evidence of impaired 
hearing.  Absent the current existence of a claimed 
condition, there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  Thus, since the first element, 
a current disability, is not shown, the claim must be denied, 
and it is not necessary to discuss a nexus to service, or 
service incurrence.  In reaching this determination, the 
Board is mindful that all reasonable doubt is to be resolved 
in the Veteran's favor.  However, the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

III.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

A.  Keloid Scars

The rating criteria for skin conditions changed during the 
pendency of this appeal, effective August 30, 2002.  In the 
discussion below, the "old" criteria refer to the rating 
criteria in effect prior to August 30, 2002, while the 
"new" or "revised" criteria refer to the rating criteria 
which became effective as of that date.  Prior to the 
effective date of the new criteria, the veteran's skin 
disability must be evaluated under the criteria then in 
effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) (65 Fed. Reg. 
33,422 (2000)).  However, from the effective date of the new 
criteria, the veteran is entitled to the application of 
whichever criteria, new or old, are most favorable to her.  
Id.  

The old criteria, in effect prior to August 30, 2002, 
provided that a 10 percent rating is assigned for superficial 
scars which are poorly nourished scars with repeated 
ulcerations.  38 C.F.R. § 4.118, Diagnostic Codes 7803 
(2002).  Under the old criteria, a 10 percent rating is 
assigned for a superficial scar which is tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (2002).  Scars may also be rated based on 
limitation of functioning of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  Scars that are 
deep or cause limited motion warrant a 20 percent evaluation 
if covering areas exceeding 12 square inches, a 30 percent 
evaluation if covering areas exceeding 72 square inches, and 
a 40 percent evaluation if covering an area exceeding 
144 square inches. A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2008).  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2008).  

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 
10 percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Scars may also be rated on the 
basis of limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

Service treatment records show that the Veteran developed 
keloid scarring on her left arm after vaccinations in 
service.  She states that she has had pain and itching in the 
scar since then, and she feels self-conscious about the 
appearance of the scar.  

On VA examination in April 2008, the scar appeared as two 
lesions, with one measuring 1.5 inches by 1 inch, and the 
other 2 inches by 0.5 inch.  The first was hyperpigmented 
with a central raised lesion that was hard.  The other was 
hyperpigmented in the perimeter with central 
hypopigmentation.  There was no atrophy.  The scar was not 
unstable, and there was no breakdown.  There was mild 
elevation but no depression.  The scar was deep and the 
keloid was large.  There was mild pain or tenderness to touch 
of the scars.  There was no edema, erythema, or warmth.  
There was induration and inflexibility.  There was no 
limitation of motion of her left arm as a result of the 
keloids.  There was no exfoliation or exudation.  The 
examiner noted that there was no fluctuance or discharge, but 
there was induration and inflexibility suggestive of 
adherence to the underlying tissue.  

On the basis of the April 2008 examination, the RO granted a 
10 percent rating for the keloids, effective the date of the 
examination, as the date entitlement was shown for tender, 
painful scarring under diagnostic code 7804.  A painful scar 
warranted a 10 percent rating under both the new and old 
criteria.

The Board agrees that the keloids warrant a 10 percent 
evaluation.  In addition to tenderness, the scars are deep 
and adherent to the underlying tissue, and have been 
described on numerous occasions as large.  However, as stable 
scars, without symptoms such as breakdown or discharge, the 
condition has been largely static, although some short term 
improvement of symptoms has been shown with local injections 
of Kenalog, a corticosteroid.  She has testified that the 
condition has caused persistent pain and itching, and the 
Board finds that her testimony is consistent with the medical 
evidence of record.  In this regard, the Board also observes 
that the April 2008 VA examination was considerably more 
detailed than any of the prior examinations.  

Staged ratings are only to be assigned if the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart, supra.  Particularly in view of the stability 
of the scar, as well as the more comprehensive examination in 
April 2008, the Board is of the opinion that a staged rating 
is not warranted.  Instead, the Veteran's scar should be 
assigned a 10 percent rating for the entire appeal period.  
To that extent, the appeal is allowed.

An evaluation in excess of 10 percent is not warranted, 
however, under either the new or old criteria.  In this 
regard, the evidence does not show the scars to be poorly 
nourished with repeated ulcerations, unstable, or to exceed 
12 square inches.  The evidence does not indicate any 
limitation of function of the left arm, due to the scar.  

Moreover, although large, the keloids do not involve an 
extensive area, with marked disfigurement, such as to warrant 
a 30 percent rating under the old criteria, based on an 
analogy to eczema.  See 38 C.F.R. § 4.118, Code 7806 (2002).  
Systemic corticosteroids have not been required.  See 
38 C.F.R. § 4.118, Code 7806 (2008).  

Thus, under both the new and old criteria, a 10 percent 
rating, but no higher, is warranted for the Veteran's keloid 
scars of the left arm.  Further, the facts do not warrant 
higher or lower evaluations for any specific period of time 
during the appeal period.  See Hart, supra.  Therefore, to 
the extent that the 10 percent rating is warranted for the 
entire period of an appeal taken from a March 2002 rating 
decision, the claim is allowed.  In reaching this 
determination, the benefit-of-the-doubt rule has been 
applied.  See 38 U.S.C.A. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

The Board also concludes that with the grant of a 10 percent 
rating for the entire appeal period, the rating criteria are 
adequate to describe her impairment, and, consequently, the 
question of an extraschedular evaluation is not raised.  See 
Barringer v. Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 
Vet. App. 111 (2008). 

B.  Patellofemoral Syndrome

Currently, the Veteran is in receipt of a 10 percent rating 
for service-connected patellofemoral syndrome for each knee.  
The Veteran contends that she has knee pain which develops 
when she stands for 30 minutes to an hour.  She also develops 
swelling if she stands for a significant period of time.  In 
addition, driving causes knee pain.  

On the VA examination in April 2008, the knees were 
symmetrical, without genu valgum.  On the right knee, there 
was tenderness to palpation of the right knee and pain with 
motion.  There was no erythema or warmth.  There was mild 
crepitus to repetitive movement of the right knee.  There was 
no ankylosis, scarring or effusion.  Active range of motion 
was from 0 degrees of extension to 128 degrees of flexion.  
Passive range of motion was from 0 degrees of extension to 
132 degrees of flexion.  Repetitive motion of the right knee 
three times produced 0 degrees of extension to 122 degrees of 
flexion; therefore, there was six degrees of additional lost 
range of motion due after repetition.  There was no 
hypermobility of the patella.  There was no instability of 
the right knee, and ligaments were intact.  There was no 
locking.  On repetitive motion, she appeared to be 
additionally limited by pain as she had facial grimacing.  
There was no weakness, fatigability, or incoordination 
appreciated.  She did not have any quadriceps, hamstrings, or 
gastrocnemium muscle atrophy.  There was no subluxation.  X-
rays of the right knee in March 2008 disclosed patella alta.  

For the left knee, there was tenderness to palpation.  The 
patella tracked well, but was noted to be slightly in a high 
lateral position, but did not appear to be subluxed and there 
was no patella hypermobility.  There was no erythema or 
warmth.  There was crepitus.  There was no ankylosis, 
scarring or effusion.  Active range of motion was from 0 
degrees of extension to 120 degrees of flexion.  Passive 
range of motion was from 0 degrees of extension to 125 
degrees of flexion.  Repetitive motion of the right knee 
three times produced 0 degrees of extension to 127 degrees of 
flexion; therefore, there was 7 degrees of gain; thus there 
was no additional lost range of motion due after repetition.  
There was no hypermobility of the patella.  There was no 
instability of the right knee, and ligaments were intact.  
There was no locking.  There was no weakness, fatigability, 
or incoordination appreciated.  She did not have any 
quadriceps, hamstrings, or gastrocnemium muscle atrophy.  
There was no subluxation.  X-rays of the left knee in March 
2008 disclosed patella alta with minimal spurring.
.
The findings on this examination are consistent with the 
other medical evidence of record, which shows complaints of 
knee pain with few if any objective abnormal findings shown.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, her 
current diagnosis, and demonstrated symptomatology.  The 
Board may change a diagnostic code, if the reason for the 
change is adequately explained.  Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  

There is no diagnostic code for patellofemoral syndrome, and 
when an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury.  38 C.F.R. 
§ 4.20.  The Veteran's patellofemoral syndrome has been rated 
under diagnostic code 5257, which provides that knee 
impairment with recurrent subluxation or lateral instability 
is rated 10 percent when slight, 20 percent when moderate, 
and 30 percent when severe.  38 C.F.R. § 4.71a, Code 5257.  

However, the Veteran has not exhibited any subluxation or 
instability in either knee.  Moreover, her primary symptom is 
pain, and when evaluating the symptoms under Diagnostic Code 
5257, the provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
the effects of functional loss due to pain do not apply, as 
that diagnostic code is not based on limitation of motion.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).  Therefore, we are faced with 
a situation where the Veteran does not have any symptoms 
warranting even a compensable rating under diagnostic code 
5257, while her symptoms of pain, as well as the slight 
spurring of the left knee on X-ray, condition is more closely 
analogous to degenerative arthritis.  While separate ratings 
may be assigned based on arthritis and instability, as 
provided by VAOPGCPREC 9-98, 63 Fed.Reg. 56704 (1998); 
VAOPGCPREC 23-97, 62 Fed.Reg. 63604 (1997), this presupposes 
the presence of symptoms of arthritis and instability; in 
this case, the Veteran does not have any instability, but 
does have a hint of arthritis, as well as pain, which is not 
included under diagnostic code 5257.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (degenerative arthritis) and DC 5010 
(traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of a leg (knee) flexion is rated 0 percent 
when limited to 60 degrees, 10 percent when limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Separate ratings may be assigned 
based on limitation of flexion (DC 5260) and limitation of 
extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-
04, 69 Fed. Reg. 59990 (2004). 

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45 (2006), DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

While the Veteran does not have compensable limitation of 
motion, her slight limitation of flexion, together with 
evidence of pain, supports the 10 percent rating currently in 
effect for each knee.  However, even on repetitive movements 
her limitation of motion is noncompensable, and she does not 
have any objective pathology indicating an evaluation in 
excess of 10 percent for either knee is warranted.  
Therefore, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for patellofemoral 
syndrome of the left and right knees.  The evidence does not 
more closely approximate a higher or additional separate 
rating for either knee.  The benefit-of-the-doubt does not 
apply, and those claims must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Moreover, the rating schedule provides for higher ratings for 
knee conditions, and the evidence does not suggest that the 
rating criteria are inadequate to describe her knee 
conditions; consequently, the question of an extraschedular 
evaluation is not raised.  See Barringer v. Peak, 22 Vet. 
App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).  

C.  Residuals of a stress fracture of the left foot

The VA examination in April 2008 revealed that there were no 
bony abnormalities.  The examiner concluded that there were 
no residuals of the left foot stress fracture as the area had 
completely healed, and there was no evidence fracture or 
traumatic degeneration.  The Veteran had an additional 
diagnosis of plantar fasciitis, for which service connection 
was subsequently granted, and a 10 percent rating assigned.  
The remainder of the medical evidence likewise shows that for 
many years, the Veteran's left foot stress fracture has been 
found to be completely resolved, and her foot complaints have 
been attributed to other disorders.  

Malunion or nonunion of the tarsal or metatarsal bones (Code 
5283) or other foot injuries (Code 5284) will be assigned a 
10 percent rating if moderate, a 20 percent rating if 
moderately severe, and a 30 percent rating if severe.  
38 C.F.R. § 4.71a, Codes 5283, 5284.  

Since the medical evidence shows that her stress fracture 
residuals are asymptomatic, a compensable rating is not 
warranted.  In this regard, while the Veteran complains of 
painful feet, the pain has been attributed to other causes, 
most recently, plantar fasciitis, for which service 
connection is now in effect.  Care must be taken to avoid 
pyramiding, i.e., rating the same symptoms under separate 
diagnostic codes.  See 38 C.F.R. § 4.14.  Moreover, the cause 
of her symptoms is a medical determination.  Accordingly, the 
preponderance of the evidence is against the claim for a 
compensable rating for residuals of a stress fracture of the 
left foot.  Furthermore, because the condition has been 
medically determined to be resolved, and asymptomatic, the 
rating criteria are adequate and the question of an 
extraschedular evaluation is not raised.  See Barringer v. 
Peak, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 
111 (2008).  The benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.

A 10 percent rating is warranted prior to April 28, 2008, and 
throughout the appeal period; to that extent, the appeal is 
granted, subject to regulations governing the payment of 
monetary benefits, including during her period of active duty 
from November 2001 to September 2003.

A rating in excess of 10 percent for patellofemoral syndrome 
of the left knee is denied.  

A rating in excess of 10 percent for patellofemoral syndrome 
of the right knee is denied.  

A compensable rating for residuals of a stress fracture of 
the left foot is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


